 In theMfitter ofYOITNGSTOWNSHEET ANDTUBE COMPANY(INDIANAHARBOR PLANT),andUNITEDSTEELWORKERS OF AMERICA,LOCAL2775(C.I.O.)Case No. R-4766.DecidedFebruary8,1943Jurisdiction:metal products manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord petitioner recognition ; election necessary.UnitAppropriate for Collective Bargaining:property protection employees atone of Company's plants, excluding the superintendent, captains. subcaptain,confidential clerk, and sergeants.PopedBallard,byMr. Ernest S. BallardandMr. C. R. Kaufmman,,of Chicago, Ill., for the Company.Mr. L. H. Thorizton,of East Chicago, Ind., for the U. S. A.Mr. Wallace E. Royster,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Steelworkers of America, Local2775 (C. I. 0.), herein called the U. S. A., alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees-of-Youngstown Sheet and Tube Company (Indiana HarborPlant), East Chicago, Indiana, herein called the Company, the Na-tional Labor Relations Board provided for an appropriate hearingupon due notice before Robert T. Drake, Trial Examiner.Said hear-ing was held at Chicago, Illinois, on January 15, 1943. The Companyand the U. S. A. appeared, participated, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner's rul-ings made at the hearing are free from prejudicial error and arehereby affirmed.The U. S. A. has filed a brief which the Boardhas" considered.47 N L. R. B , No 51.391 392DECISIONSOF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the -following :FINDINGS OF FACT1.THE BUSINESS OF THE C031PANYYoungstown Sheet and Tube Company is an Ohio corporation withits"general offices, in Youngstown, Ohio. It operates a plant in EastChicago, Indiana, known as the Indiana Harbor Plant. The Companyis engaged in the manufacture, processing, sale, and distribution of'iron, steel, and other metal products.The raw materials used by theCompany at the Indiana Harbor Plant include iron ore, coal, lime-stone, fuel oil, and other materials.During the year 1941 the Com-pany purchased raw materials of a value in excess of $5,000,000, ofwhich more than 50 percent, in dollar value, was received at the IndianaHarbor Plant from points outside the State of Indiana.' During thesame year, the Company sold finished products, manufactured at theIndiana Harbor Plant, having a value in excess of $10,000,000, of whichmore than one-half in dollar value was sold and shipped to pointsoutside the State of Indiana.-The Company does not contest the jurisdiction of the Board in thisproceeding and we find that the Company is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Steelworkers of America, Local 2775,'afiliated with the Con-gress of Industrial Organizations, is a labor organization admitting tomembership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATION-On September'3, 1942, the U. S. A. advised the Company that amajority of the watchmen at the Indiana Harbor Plant were membersof the U. S. A. and requested recognition.The Company^in its letterof September 14, 1942, refused recognition and sugges'ted an electionunder the direction of the Board.The statement, of the Regional Director, introduced into evidence,indicates that the U. S. A. represents a substantial number of em-ployees in the unit hereinafter found appropriate.'The employees claimed by the U. S. A. are not now represented forthe purposes of collective bargaining .2' The Regional Directoireported that the U S. A. subimtted 81 designations of which,78 bore apparently genuine,original signatures.Fifty-eightof the 78 bore the names ofpersons appearing on the Company's pay roll of December 4, 1942, which listed the namesof 100 persons in the appropriate unit I Thirteen designations'were undated and theremainder were dated variously in the period from April 1, 1941, through June 30, 1942.2 on September 23, 1941, Steel Workers Organizing Committee,the predecessor of theU. S. A , was certified by the Board as the representative,for the purposes of collectivebargaining,of production and maintenance employees of the Company at several plants,including the Indiana Harbor Plant.The certification excluded certain classes of em-ployees, amongthemwatchmen. 35 N. L. R. B. 660. YOUNGSTOWN SHEET AND TUBE COMPANY393We find that a question affecting commerce has arisen concerningthe representation of employees of the Company at the Indiana HarborPlant within the meaning of Section 9 (c) and Section 2 (6) and (7)of theAct.IV. THE APPROPRIATE UNITThe parties are agreed that a unit of property-protection employees,excluding the superintendent, captains, subcaptain, and confidentialclerk, is appropriate.The,only dispute concerns the sergeants, theU. S. A. claiming they should be included whereas the Company wouldexclude them.The U. S' A. contends that the 6 sergeants should be included be-cause 4 of them are members of the U. S. 'A., they perform' dutiessimilar to, those of patrolmen for a-substantial portion of each shift,are paid on an hourly basis, work an 8-hour day and a 40-hour week,and have, the same vacation privileges as patrolmen.However, eachsergeant directs the work of from 5 to 14 plant-protection employeesand assigns them to certain duties and posts. ' The sergeants are apart of the "echelon of command" set up at the direction of the mili-tary authorities and as such are entrusted, upon occasion, with infor-mation of a confidential character which is not disseminated generallyto the patrolmen.The Company, therefore, asserts that sergeants arecomparable to foremen and urges that the exclusion of the sergeantswill contribute to the maintenance of proper discipline.We find that sergeants spend a substantial portion of their time inthe performance of supervisory duties. In accordance with our usualpolicy as to supervisory employees, we shall exclude the sergeantsfrom the unit.In view of the foregoing, we find that all property-protection em-ployees of the Company at the Indiana Harbor Plant, East Chicago,Indiana, excluding the superintendent, captains, subcaptain, confiden-tial clerk, and sergeants, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.V.TIIE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date' of the Direction of Electionherein, subject to the limitations and additions set forth in the,Direction.DIRECTION OF ELECTIONBy virtue of and,pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsI 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it is,herebyDIRECTED that,as a part of the investigation to ascertain represent-atives for the purposes of collectivebargaining with YoungstowILSheet andTube Company, (Indiana Raibor Plant),East Chicago,,Indiana, an electionby' secretballotshall be conductedas early aspossible,but not laterthan thirty (30) days from the date of thisDirection,under the direction and supervision of the Regional Direc-tor for the Thirteenth Region, acting in this matter as agent for the-National Labor Relations Board, and subject toArticleIII, Section 10,of,said Rules and Regulations,among all employeesof the Companyin the unit found appropriate in SectionIV, above, whowere em-ployed'during the pay-roll period immediatelyprecedingthe date ofthisDirection,including employees who did not work during saidpay-roll period becausetheywere ill or onvacation or temporarilylaid off,and including employees in, the armed forces of the UnitedStates who present themselves in person at the polls,but excluding anywho have since quit or beendischargedfor cause, todeteriiiiiie wli'etlieror not they desire to be representedby UnitedSteelworkers of America,Local 2775,(CJ.- 0.), for the purposes of collective bargaining.